Citation Nr: 0835171	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder, to include compression fracture C5, with anterior 
bridging C4-5.  

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel
INTRODUCTION

The veteran served on active duty from August 1988 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California and a February 2003 rating decision of 
the VA RO in Houston, Texas.  The January 1993 rating 
decision denied entitlement to service connection for back 
strain, pes planus, and tinea cruris. The February 2003 
declined to reopen a claim for service connection for a 
cervical spine disorder.

In May 2007, the Board opened the claim for service 
connection for a cervical spine disorder and remanded that 
issue as well as the issues of entitlement to service 
connection for back strain, pes planus, and tinea cruris to 
the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

A July 2007 VA joints examination was conducted by a VA 
physician's assistant certified (PA-C).  In a September 2007 
letter, the veteran stated that he was dissatisfied with the 
examination that was performed.  He claimed that he was not 
fairly treated and requested that he be provided with another 
examination.  In his September 2008 brief, the veteran's 
representative noted this fact and argued that because the 
PA-C was antagonistic, the veteran should be afforded a 
thorough examination by a medical doctor to properly and 
objectively convey the extent and etiology of his cervical 
spine and lumbar spine complaints.  

Regardless, the Board notes that in providing his opinion, 
the VA physician's assistant stated that he could find no 
evidence in the medical records that the veteran complained 
about his cervical or lumbar spine during service and that he 
had no history of injury to the cervical or lumbar spine 
while he was in the military.  However, the prior remand 
specifically pointed out that the service medical records 
showed complaints of lumbar pain in August 1988 and a report 
of falling from a rope during basic training.  The examiner 
was asked to provide a complete rationale for all opinions 
and conclusions reached, which should include reference to 
the in-service August 1988 report of back pain and the 
relevant notations contained in the May 1992 report of 
medical history and report of medical examination, as well as 
the post-service December 1992 VA examination report.  This 
was not accomplished; therefore, remand for another 
examination is required.  

On remand, the veteran should also be provided notice in 
compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as the notice sent in December 2002 addressed the issue of 
new and material evidence.    

Additionally, the Board remanded the claims regarding 
entitlement to service connection for pes planus and for a 
skin disorder to have the RO issue the veteran a statement of 
the case on those issues.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  A review of the file shows that the RO 
issued the veteran a supplemental statement of the case on 
those issues in December 2007.  However, in no case will a 
supplemental statement of the case be used to announce 
decisions of the agency of original jurisdiction on issues 
not previously addressed in the statement of the case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the statement of the case.  See 
38 C.F.R. § 19.31(a).  Thus, those issues must be remanded so 
that the RO can provide the veteran with a statement of the 
case.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter informing 
him about (1) the information and 
evidence not of record that is necessary 
to substantiate his claims for service 
connection for a cervical spine disorder 
and a low back disorder; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; and (3) the 
information or evidence that he is 
expected to provide.

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination by a 
medical doctor.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the doctor 
prior to the requested examination.   
The doctor should indicate in the 
report that the claims file was 
reviewed.  All other necessary tests, 
including additional x-rays if 
indicated, should be conducted.

The doctor is asked to:

(a)  state whether the veteran 
currently suffers from any disorder of 
the cervical spine, and if so, to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
or more likelihood) that any currently 
diagnosed cervical spine disorder had 
its onset during active service or is 
related to any in-service event, 
disease, or injury.  

(b)  state whether the veteran 
currently suffers from any disorder of 
the lumbar spine, and if so, to provide 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
likelihood) that any currently 
diagnosed lumbar spine disorder had its 
onset during active service or is 
related to any in-service event, 
disease, or injury.  

(c)  The doctor should also discuss 
whether any current condition of the 
cervical spine is a congenital defect.  

The doctor must provide a comprehensive 
report including complete rationales 
for all opinions and conclusions 
reached.  These rationales should 
include reference to the in-service 
August 1988 report of back pain after 
falling from a rope and the relevant 
notations contained in the May 1992 
report of medical history and report of 
medical examination, as well as the 
post-service December 1992 VA 
examination report.  

3.  Then, readjudicate the veteran's 
claims for service connection for lumbar 
strain and a cervical spine disability.  
If the decision with respect to these 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case as to both of these issues, and 
afforded a reasonable period of time 
within which to respond thereto.

4.  Finally, issue the veteran a 
statement of the case with regard to the 
issue of entitlement to service 
connection for a skin condition (tinea 
cruris) and bilateral pes planus.  The 
veteran should be informed of his appeal 
rights and of the actions necessary to 
perfect an appeal on these issues.  
Thereafter, these issues are to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

